                 Case 2:21-cr-00038-TLN Document 24 Filed 06/15/21 Page 1 of 4

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                           CASE NO. 2:21-CR-00038-TLN
10
                                   Plaintiff,            STIPULATION CONTINUING STATUS
11                                                       CONFERENCE AND EXCLUDING TIME;
                            v.                           FINDINGS AND ORDER
12
     LAXMIKANTH BIYANI and AKSHAR                        DATE: June 17, 2021
13   PATEL,                                              TIME: 9:30 a.m.
                                                         COURT: Hon. Troy L. Nunley
14                                Defendants.

15

16                                                STIPULATION

17          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

18 through defendants’ counsel of record, hereby stipulate as follows:

19          1.      A status conference in this case was previously set for June 17, 2021.

20          2.      By this stipulation, the parties now move to continue the status conference until July 22,

21 2021, at 9:30 a.m., and to exclude time between June 17, 2021, and July 22, 2021, under Local Code T4.

22          3.      The parties agree and stipulate, and request that the Court find the following:

23                  a.      The government has produced discovery in this matter, including over 300 pages

24          of documents and multiple hours of video and audio evidence. Counsel for defendants require

25          additional time to review discovery, conduct additional investigation and legal research, and

26          consult with their clients.

27                  b.      The government is currently conducting a forensic analysis of electronic devices

28          seized from both defendants, and the results of that analysis will be produced to the defense in


      STIPULATION TO CONTINUE STATUS CONFERENCE          1
      AND EXCLUDE TIME
                 Case 2:21-cr-00038-TLN Document 24 Filed 06/15/21 Page 2 of 4

 1          the coming weeks. Counsel for defendants will require additional time to arrange for the review

 2          of such evidence and to retain forensic experts if necessary.

 3                  c.   Counsel for defendants believe that failure to grant the above-requested continuance

 4          would deny them the reasonable time necessary for effective preparation, taking into account the

 5          exercise of due diligence.

 6                  d.     The government does not object to the continuance.

 7                  e.     Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act. For the purpose of computing time under the

10          Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period

11          of June 17, 2021, through July 22, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§

12          3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by the Court

13          at defendant’s request on the basis of the Court’s finding that the ends of justice served by taking

14          such action outweigh the best interest of the public and the defendant in a speedy trial.

15          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

17 must commence.

18               IT IS SO STIPULATED.

19

20
         Dated: June 14, 2021                                   PHILLIP A. TALBERT
21                                                              Acting United States Attorney
22
                                                                /s/ Mira Chernick
23                                                              MIRA CHERNICK
                                                                Assistant United States Attorney
24

25

26

27

28


      STIPULATION TO CONTINUE STATUS CONFERENCE           2
      AND EXCLUDE TIME
             Case 2:21-cr-00038-TLN Document 24 Filed 06/15/21 Page 3 of 4

 1     Dated: June 14, 2021                          /s/ Douglas J. Beevers
                                                     DOUGLAS J. BEEVERS
 2                                                   Counsel for Defendant
                                                     Laxmikanth Biyani
 3

 4

 5

 6
       Dated: June 14, 2021                          /s/ Timothy E. Warriner
 7                                                   Timothy E. Warriner
                                                     Counsel for Defendant
 8
                                                     Akshar Patel
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION TO CONTINUE STATUS CONFERENCE   3
     AND EXCLUDE TIME
             Case 2:21-cr-00038-TLN Document 24 Filed 06/15/21 Page 4 of 4

 1                                         FINDINGS AND ORDER

 2            IT IS SO FOUND AND ORDERED this 15th day of June, 2021.

 3

 4

 5

 6                                                      Troy L. Nunley
                                                        United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION TO CONTINUE STATUS CONFERENCE    4
     AND EXCLUDE TIME
